UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6388


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANGELO GALLOWAY, a/k/a Gelo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:10-cr-00096-MSD-TEM-2; 2:11-cv-00462-MSD)


Submitted:   June 30, 2014                   Decided:    July 28, 2014


Before SHEDD and     FLOYD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Angelo Galloway, Appellant Pro Se. Laura Marie Everhart,
Benjamin L. Hatch, Assistant United States Attorneys, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Angelo Galloway seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                          The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard    by

demonstrating         that     reasonable       jurists    would     find   that     the

district       court’s      assessment   of     the    constitutional       claims    is

debatable      or     wrong.     Slack   v.      McDaniel,    529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Galloway has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We deny Galloway’s motions to expedite, for bond, and for in

camera review of grand jury transcripts.                    We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3